Action for damages for personal injuries instituted by the servant (appellee) against the master (appellant). The amended third, a superintendent's count, was the only count the averments of which were submitted to the jury. The substance of this count reads:
"Plaintiff further avers that his injuries were proximately caused by the negligence of J. A. Choate, who was in the service or employment of the defendant, and who had superintendence intrusted to him, and whilst in the exercise of such superintendence the said Choate negligently permitted and suffered the said scaffold to be constructed in an unsafe way, in that defective and unfit material was used in its construction, so that it was dangerous and unfit for the purpose for which it was intended, as a scaffold."
In addition to the general issue, the defense asserted (in plea 6) was contributory negligence on the part of the plaintiff, in this: That plaintiff breached his duty in going upon the scaffold when he knew, or by the exercise of reasonable care would have known, that it was dangerous for him to do so.
The pith of the major proposition argued for appellant on this appeal is that one Poindexter (not Choate, to whom alone the negligence in superintendence is attributed through amended count 3) was the superintendent to whom the negligence indicated by the evidence was alone attributable, in proximate consequence of which plaintiff was injured. Certainly, if such was the case, defendant was improperly refused the general affirmative charge requested, since a plaintiff cannot recover where the superintendence is declared of one and the evidence refers alone to another. L.  N. R. Co. v. Carter, 195 Ala. 382,387, 70 So. 655, Ann. Cas. 1917E, 292. The defendant's contention is not justified on the record.
There was evidence, particularly of the witness Choate, tending to show that he was a superintendent, within the purview of subdivision 2 of Code, § 3910, and that negligence proximately causing plaintiff's injury intervened whilst Choate was exercising his superintendence. Plaintiff was a brick mason, working, when injured, on a brick wall some 50 feet above the ground. The masons building the wall followed it upward on scaffolding constructed, as needed, to support and facilitate the work as the wall progressed. The scaffolding, some of the testimony went to show, was made of timbers that had been often used for such purposes; that had not been protected from the weather during a year or more; and that a larger piece than was used was the "proper size" to be used in the place at which this higher stage of the scaffolding gave way. Poindexter was the "carpenter superintendent," the erection of scaffolding like this being work the carpenters were required to do. Choate was the "carpenter foreman" on and about such work. Choate testified that he asked (Poindexter, we assume) "for a quantity of scaffold *Page 161 
timber," not "for any special timbers" — these having "run short"; that his "instructions was to build the scaffolds out of the material that I [he] could find"; and that he found the material out of which this scaffold was built "in the scrap pile." He further testified that it was his (Choate's) business to build scaffolds and to test timbers that were put into scaffolds; "to look after the timbers the best I [he] could;" that he (Choate) "just superintended the work"; that he "was not supposed to do any work;" that he "was supposed to superintend the construction of that scaffold." It is manifest, we think, that, whatever may have been the character of Poindexter's superintendence, it was open to the jury to find, under the quoted testimony, that Choate's superintendence was, at least, of a special character, comprehending the means and negligence causing plaintiff's injury. Williamson Iron Co. v. McQueen, 144 Ala. 265, 274, 40 So. 306. There is no warrant in the evidence to conclude, as a matter of law, that Poindexter's superintendence occupied exclusively the sphere that the evidence authorized the jury to find was the sphere in which Choate was a superintendent — a sphere the breach of his duty in which caused plaintiff's injury. There was evidence tending to show that he chose deficient or defective material for the purpose that he should or must have known involved danger to masons using the scaffold. The defendant was not entitled to the general affirmative charge requested.
The decisions noted on the brief for appellant contain no pronouncement opposed to the conclusion stated.
There was no error in refusing the requests for instruction copied (without number) in the fifth and sixth assignments of error. Each of these requests improperly restricted the issues due to be submitted to the jury. The former would have limited Choate's discharge of duty — without reference therein to the superintendence phases of the evidence indicated — to his use of the best timber available; whereas the obligation, features of the evidence tended to show, was broader, comprehending the efficient stability and safety of the scaffold for use by the masons. The like considerations justified the court in refusing the request copied in the sixth assignment. Furthermore, the oral charge of the court contained a satisfactory statement of the character and extent of Choate's duty in the premises and the bases for a conclusion that such duty was breached. The refusal of these requests might be well justified by reference to other less meritorious considerations.
Under the pertinent doctrine of Burney v. Torrey, 100 Ala. 157,14 So. 685, 46 Am. St. Rep. 33, the witness Dunham, a nonexpert, was shown to have sufficient acquaintance with plaintiff to form and express an opinion of his mental impairment after this injury was suffered. The matter sought by the questions propounded to Dunham did not involve knowledge of another's cognition within the rule of Bailey v. State,107 Ala. 151, 18 So. 234, and others in that line.
The judgment is not affected with error. It is affirmed.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.